t c summary opinion united_states tax_court shannon d mullins petitioner v commissioner of internal revenue respondent docket no 5144-04s filed date shannon d mullins pro_se lauren b epstein for respondent panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect at relevant times and all subsequent rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax for a sec_6651 addition_to_tax of dollar_figure and a sec_6662 accuracy-related_penalty of dollar_figure following concessions the issues for decision are whether petitioner received unreported income as a shareholder in an s_corporation as reported on schedule_k-1 whether petitioner received capital_gain income from the sale of his shares in an s_corporation whether petitioner is liable for an addition_to_tax under sec_6651 and whether petitioner is liable for an accuracy-related_penalty under sec_6662 background some of the facts have been stipulated and they are so found the stipulation of facts and the attached exhibits are incorporated by this reference at the time of filing the petition petitioner resided in cape coral florida petitioner and rolan taylor mr taylor were each percent shareholders in edgington mullins taylor funeral home inc edgington mullins an s_corporation doing business in winchester kentucky petitioner was also employed by edgington mullins as an embalmer petitioner purchased his one-half interest in edgington mullins from betty edgington for approximately dollar_figure in petitioner’s business relationship with mr taylor deteriorated and in date they began discussing the termination of their association as petitioner testified after my business relationship started to dissolve with my business partner i approached him either you buy me out or i buy him out the parties agreed that mr taylor would purchase petitioner’s one-half interest in edgington mullins for dollar_figure effective on date on date petitioner faxed a letter to the kentucky board_of embalmers and funeral directors and notified them that an upcoming sale of the business is pending and that he would not be operating the edgington mullins funeral business as of date the parties did not enter into a written_agreement evidencing the sale of petitioner’s stock to mr taylor at that time petitioner did not receive any payment of the purchase_price from mr taylor on date according to petitioner mr taylor was unable to secure the financing he needed to purchase petitioner’s shares although petitioner did not receive any payment for his shares he discontinued all his daily activities for the business and claimed that he did not receive any profits from the business after that date as petitioner testified your honor the deal was done april the only outstanding issue was for him to get financing and pay me i reiterate i had nothing to do with this business whatsoever after april i didn’t mow the grass i didn’t pull in the parking lot i didn’t embalm a body nothing whatsoever by the fall of petitioner still had not received any payment of the purchase_price from mr taylor on date the parties entered into a written_agreement regarding the sale of petitioner’s stock stock purchase agreement according to the stock purchase agreement mr taylor agreed to purchase petitioner’s shares of edgington mullins stock for an aggregate sales_price of dollar_figure on an undefined closing date attached to the stock purchase agreement was a letter from petitioner to mr taylor dated date in which petitioner agreed to accept installment payments of the dollar_figure purchase_price as follows dollar_figure will be paid upon receipt of this letter with the balance payable when you have received financing for the payoff of betty edgington and myself according to you financing should be achieved within days of this letter rolan can we please put this business matter to rest it would be in the best interest to both of us to do so the copy of the stock purchase agreement introduced into the record was not signed by the parties petitioner testified as you can see you do not see anything with rolan taylor’s signature on it he was very difficult to deal with this dragged on for a very long time the deal was done he wouldn’t sign anything finally when i did get the monies he said ‘by you signing this check that makes our agreement -- i own your interest in the funeral home’ on or around date petitioner received a payment of dollar_figure from mr taylor petitioner did not receive any payment of the remaining dollar_figure in taxable_year in an agreement dated date petitioner agreed to accept a lump sum payment of dollar_figure from mr taylor in lieu of the dollar_figure owed to him under the terms of their stock purchase agreement on date petitioner received a final payment from mr taylor of dollar_figure for taxable_year edgington mullins prepared and sent to petitioner a schedule_k-1 form_1120s shareholder’s share of income credits deductions etc the schedule_k-1 computed petitioner’s share of edgington mullins’ income credits and deductions as if he was a 50-percent_shareholder for the entire taxable_year as follows ordinary_income of dollar_figure ordinary dividends of dollar_figure and a sec_179 expense deduction of dollar_figure on his individual return for petitioner did not report any of the items of income or deductions from the schedule_k-1 further petitioner did not report a gain_or_loss from the sale the schedule_k-1 relating to petitioner’s share of income credits and deductions also reported a charitable_contribution_deduction of dollar_figure and an investment_expense deduction of dollar_figure these items are deductible on a shareholder’s schedule a itemized_deduction however petitioner claimed the applicable standard_deduction of dollar_figure on hi sec_2001 return and since these items would not provide petitioner any_tax benefit they are not at issue of his stock in edgington mullins petitioner’s return was prepared by a professional tax_return_preparer but petitioner acknowledged that he did not inform his tax_return_preparer that he sold his stock in edgington mullins the return was signed by the tax_return_preparer on date and by petitioner on date but was not received by the internal_revenue_service until date by notice_of_deficiency dated date respondent determined a deficiency of dollar_figure as well as an addition_to_tax for filing a delinquent_return under sec_6651 and an accuracy-related_penalty under sec_6662 respondent determined the deficiency based upon petitioner’s receiving unreported income reflected on the schedule_k-1 at trial respondent conceded that petitioner sold his stock in edgington mullins during and is responsible for only a pro_rata share of the items of income and deductions reported on the schedule k- respondent however asserts that petitioner received unreported capital_gains from the sale of his edgington mullins stock and this new issue was tried by the consent of the parties see rule b discussion in general the commissioner’s determinations set forth in a notice_of_deficiency are presumed correct and the taxpayer bears the burden of showing that the determinations are in error rule a 290_us_111 pursuant to sec_7491 the burden_of_proof as to factual matters shifts to the commissioner under certain circumstances petitioner has neither alleged that sec_7491 applies nor established his compliance with the requirements of sec_7491 and b to substantiate items maintain records and cooperate fully with respondent’s reasonable requests therefore the burden_of_proof remains on petitioner with respect to the issues set forth in the notice_of_deficiency as to the new issue tried by the consent of the parties the burden_of_proof is on respondent rule a wott v commissioner tcmemo_1986_319 affd without published opinion 819_f2d_1143 7th cir in addition respondent has the burden of production under sec_7491 with respect to the addition_to_tax and penalty a petitioner’s pro_rata share of income from edgington mullins in determining his or her income_tax a shareholder in an s_corporation must take into account his or her pro_rata share of the s corporation’s nonseparately_computed_income_or_loss sec_1366 a selling shareholder’s pro_rata share of s_corporation income for a taxable_year is calculated by allocating an equal portion of the corporation’s items to each day in the year sec_1377 under this method a selling shareholder’s pro_rata share of income for the year_of_sale will be affected by corporate items realized after the sale date because a portion of such items will be allocated to his or her period of ownership in the present case petitioner admits that he owes taxes for a portion of the items of s_corporation income and deductions reported on the schedule_k-1 but he argues that his pro_rata share should be computed with a date of sale of date respondent contends that the date of sale occurred on date the date on which petitioner received his first payment for his stock although petitioner claims that the deal was done on date there was no written_agreement evidencing a sale of the shares to mr taylor and petitioner did not receive any payment for his shares the only evidence introduced by petitioner was a letter faxed to the kentucky board_of embalmers and funeral directors on date which informed the commonwealth’s licensing agency of an upcoming sale of the business thi sec_3 under some circumstances a selling shareholder may elect to compute the selling shareholder’s pro_rata share as if the taxable_year terminated on the sale date sec_1377 petitioner did not make such an election to close the books on the date of sale letter however does not represent evidence of a consummation of a sale of petitioner’s shares petitioner and mr taylor did not enter into a written stock purchase agreement until date the stock purchase agreement provided that mr taylor would pay petitioner an agreed upon purchase_price on an undefined closing date mr taylor’s first payment to petitioner for his shares occurred on date when petitioner received a check for dollar_figure the payment of the first installment of the purchase_price in this case is the best evidence of the sale of petitioner’s shares accordingly we conclude that petitioner sold his shares of edgington mullins stock on date for purposes of computing petitioner’s pro_rata share of the s corporation’s items of income credits and deductions b capital_gain or loss from sale of edgington mullins stock the gain_or_loss realized from the sale of property is measured by the amount_realized less the adjusted_basis of the property sold sec_1001 the amount_realized consists of the sum of any money received plus the fair_market_value of the property other than money received sec_1001 a shareholder’s adjusted_basis in his or her s_corporation stock is determined under sec_1367 which provides a list of the positive and negative adjustments to the shareholder’s basis in his or her stock for items of income loss and deductions of an s_corporation during the year since petitioner held his shares of edgington mullins stock as a capital_asset any gain_or_loss from the sale of the shares will be characterized as a capital_gain or loss see sec_1221 a taxpayer must generally recognize the entire amount of the realized gain_or_loss sec_1001 however where there was an installment_sale a taxpayer can use the installment_method to defer recognition of income see sec_453 an installment_sale is a disposition of property where at least payment is to be received after the close of the taxable_year in which the disposition occurs sec_453 under the installment_method a taxpayer recognizes a proportion of the payment received in any given year commensurate with the percentage that the gross_profit bears to the total_contract_price sec_453 raymond v commissioner tcmemo_2001_96 as discussed herein petitioner sold his shares of edgington mullins stock on date for a total of dollar_figure petitioner’s adjusted_basis in his shares of edgington mullin sec_4 generally income from an installment_sale is determined under the installment_method unless a taxpayer elects out of the installment_method sec_453 the total sales_price was later reduced in taxable_year to dollar_figure when petitioner agreed to accept a payment of dollar_figure for the dollar_figure still owed him under the stock purchase agreement stock on the date of disposition was dollar_figure and petitioner would have a realized and recognized capital_gain of dollar_figure under sec_1001 for however since petitioner received a payment of dollar_figure from mr taylor in and a payment of dollar_figure in the amount of income petitioner must take into account for from the sale of his shares of edgington mullins stock should be computed under the installment_method as described herein c addition_to_tax failure_to_file under sec_6651 generally income_tax returns made on the basis of the calendar_year must be filed on or before the 15th day of april following the close of the calendar_year sec_6072 sec_6651 imposes an addition_to_tax for a taxpayer’s failure_to_file a required return on or before the specified filing due_date including extensions the amount of the addition is equal to percent of the tax required to be shown on the return if the petitioner’s schedule_k-1 which was prepared on the basis that petitioner was a 50-percent_shareholder for the entire taxable_year reflected a stock basis at the end of of dollar_figure in respondent’s memorandum of authorities filed posttrial on date respondent conceded that petitioner had a basis in his shares of edgington mullins stock of dollar_figure on the date of sale a rule computation will be required in order to calculate the pro_rata share of petitioner’s s_corporation income and the gain_or_loss from the sale of his interest in the s_corporation failure_to_file is for not more than month with an additional percent for each additional month or fraction thereof during which a return is not filed not to exceed percent in the aggregate sec_6651 an addition_to_tax under sec_6651 is inapplicable however if the taxpayer’s failure_to_file the return was due to reasonable_cause and not due to willful neglect id respondent has introduced evidence sufficient to establish the appropriateness of imposing additions to tax under sec_6651 and petitioner has the burden of proving that respondent’s determination is incorrect see 116_tc_438 petitioner’ sec_2001 return was prepared by a professional tax_return_preparer on date and signed by petitioner on date petitioner admits that he did not file an extension of time for filing a return petitioner did not argue that his failure_to_file a timely return was due to reasonable_cause only that he filed it earlier than the date that respondent received it petitioner testified that he mailed the return on or around date and could not explain why respondent did not receive it until date petitioner failed to introduce any credible_evidence that he mailed hi sec_2001 return on or around date and we are not required to accept petitioner’s uncorroborated testimony 87_tc_74 as such we sustain respondent’s determination that petitioner is liable for an addition_to_tax under sec_6651 and we conclude that the amount of the addition should be computed based upon a filing_date of date accuracy-related_penalty under sec_6662 sec_6662 provides that a taxpayer may be liable for a penalty of percent of the portion of an underpayment_of_tax attributable to a substantial_understatement of tax or negligence or disregard of rules or regulations sec_6662 and b and the accuracy-related_penalty does not apply to any portion of an underpayment_of_tax if it is shown that there was reasonable_cause for such portion and that the taxpayer acted in good_faith sec_6664 an understatement_of_tax is substantial if it exceeds the greater of percent of the tax required to be shown on the return or dollar_figure sec_6662 and negligence is defined as any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code sec_6662 sec_1_6662-3 income_tax regs generally a taxpayer is negligent if he or she fails to make a reasonable attempt to ascertain the correctness of a deduction credit or exclusion on a tax_return that would seem to a reasonable and prudent person to be too good to be true sec_1_6662-3 income_tax regs disregard includes any careless reckless or intentional disregard sec_6662 respondent has introduced evidence sufficient to establish the appropriateness of imposing an accuracy-related_penalty under sec_6662 higbee v commissioner supra pincite petitioner has the burden of proving that respondent’s determination is incorrect with respect to the portion of the underpayment_of_tax attributable to items set forth in the notice_of_deficiency id respondent has the burden_of_proof in regard to the portion of the underpayment attributable to the new issue the capital_gain income rule a harrison v commissioner tcmemo_1994_268 the facts of this case permit us to opine on this issue on the merits without regard to which party has the burden_of_proof respondent contends that petitioner was negligent both in failing to report both his pro_rata share of income and deductions from edgington mullins as reported on schedule_k-1 and in failing to report capital_gains from the sale of his shares of edgington mullins stock we agree petitioner’s only argument at trial was that he believed that he sold his edgington mullins stock at a loss because he originally purchased his shares for dollar_figure and only received dollar_figure when he sold the shares to mr taylor petitioner admits that he did not inform his tax preparer that he sold his interest in edgington mullins in and it is unclear whether petitioner provided the preparer with a copy of the schedule_k-1 petitioner made no attempt to ascertain the correct amount of tax petitioner owned his interest in the s_corporation since and even if he sold the business in date as he contends a reasonable taxpayer would have known he was responsible for a pro_rata share of the s corporation’s income further even if petitioner believed that he incurred a loss from the sale of his edgington mullins stock a reasonable taxpayer would have reported the transaction as a capital_loss accordingly we sustain a penalty under sec_6662 reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered under rule in his memorandum of authorities respondent stated that petitioner reported losses from edgington mullins for all years prior to and that petitioner must have known that schedule_k-1 items are reportable on his individual return
